Per Curiam.
This case is similar to the case of Tierney against the same defendants, 134 Minn. , 157 N. W. 497, and grows out of the same transaction. Tierney was employed as conductor and plaintiff as ¡brakeman upon the same pas. senger train; and the reports referred to and considered in the Tierney case implicated plaintiff as a party to the irregularities charged against Tierney, and resulted in the discharge of both plaintiff and Tierney. Most of the questions presented are the same in both cases, but the present case presents one question not presented in the Tierney case. In the present case it appears that, against the strenuous objection of defendant, plaintiff was permitted to prove a specific act of immorality and indecency on the part of *473defendant’s employees committed some time after making the reports in question, for the purpose of discrediting and impeaching such employees. Such testimony was not admissible for the purpose of impeaching the veracity of these employees. Rudsdill v. Slingerland, 18 Minn. 342 (380); State v. Barrett, 40 Minn. 65, 41 N. W. 459; State v. King, 88 Minn. 175; 92 N. W. 965; Matthews v. Hershey Lumber Co. 65 Minn. 372, 67 N. W. 1008; Moreland v. Lawrence, 23 Minn. 84; Warner v. Lockerby, 31 Minn. 421, 18 N. W. 145, 821; Swanson v. Andrus, 84 Minn. 186, 87 N. W. 363, 88 N. W. 252; also cases cited in note in 14 L.R.A. (N.S.) at page 698, et seq; 3 Enc. Ev. 36.
Order reversed.